DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SHO #16-002
Re: Federal Funding for Services “Received
Through” an IHS/Tribal Facility and Furnished
to Medicaid-Eligible American Indians and
Alaska Natives

February 26, 2016

Dear State Health Official:
The purpose of this letter is to inform state Medicaid agencies and other state health officials
about an update in payment policy affecting federal funding for services received by Medicaideligible individuals, who are American Indians and Alaska Natives (AI/AN) through facilities of
the Indian Health Service (IHS), whether operated by IHS or by Tribes. As described in this
letter, IHS/Tribal facilities 1 may enter into care coordination agreements with non-IHS/Tribal
providers to furnish certain services for their patients who are AI/AN Medicaid beneficiaries, and
the amounts paid by the state for services requested by facility practitioners in accordance with
those agreements would be eligible for the enhanced federal matching authorized under section
1905(b) of the Social Security Act at a rate of 100 percent. Upon execution of a written care
coordination agreement, this will be effective immediately for states for the expenditures for
services furnished by non-IHS/Tribal providers to AI/AN Medicaid beneficiaries who are
patients of an IHS/Tribal facility acting under such agreement, as described below. This update
in payment policy is intended to help states, the IHS, and Tribes to improve delivery systems for
AI/ANs by increasing access to care, strengthening continuity of care, and improving population
health.
Background
The IHS, a federal agency within the Department of Health and Human Services, is responsible
for furnishing comprehensive, culturally-appropriate health services to almost 2.2 million
AI/ANs who are eligible for services from the IHS, per regulations at 42 CFR Part 136. To
achieve this goal, IHS operates its own hospitals and clinics and partners with Tribes as
authorized by the Indian Self-Determination and Education Assistance Act, P.L. 93-638, as
amended. The IHS also provides funding for Urban Indian Health Organizations to operate
Urban Indian Health Programs (UIHPs) under title V of the Indian Health Care Improvement
Act, P.L. 94-437, as amended. The IHS, Tribes, and UIHPs operate health programs in 36
states. 2
1

For purposes of this document, Tribal facilities are facilities that are operated by Tribes and Tribal organizations
under the Indian Self-Determination and Education Assistance Act, P.L. 93-638.

2

As of the date of this SHO, the states are: AL, AK, AZ, CA, CO, CT, FL, ID, IL, IN, IA, KS, LA, ME, MD, MA,
MI, MN, MS, MT, NE, NV, NM, NY, NC, ND, OK, OR, RI, SC, SD, TX, UT, WA, WI, and WY. This list is
subject to change.

Page 2 - State Health Official and State Medicaid Director

AI/ANs who meet the eligibility requirements for the Medicaid program in the state in which
they reside are entitled to Medicaid coverage, whether or not they are eligible for services from
IHS. IHS-eligible AI/ANs who are also Medicaid beneficiaries may choose to receive covered
services from an IHS facility, a Tribal facility, a UIHP, or from any other provider participating
in a state’s Medicaid program.
Under section 1905(b) of the Social Security Act, the federal government is required to match
state expenditures at the Federal Medical Assistance Percentage (FMAP) rate, which is 100
percent for state expenditures on behalf of AI/AN Medicaid beneficiaries for covered services
“received through” an Indian Health Service facility whether operated by the Indian Health
Service or by a Tribe or Tribal organization (as defined in section 4 of the Indian Health Care
Improvement Act).” If services are not “received through” an IHS/Tribal facility, the federal
government will match the state’s payment for the services at the state’s regular FMAP rate,
which in FY 2016 ranges from 50.00 percent to 74.17 percent.
Our long-standing interpretation of this statutory provision as reflected in sub-regulatory
guidance, 3 Departmental Appeals Board decisions, 4 and federal court decisions, 5 has been that
100 percent FMAP is available for amounts expended for services under the following
circumstances:
(1) The service must be furnished to a Medicaid-eligible AI/AN;
(2) The service must be a “facility service” – i.e., within the scope of services that a facility
(e.g., inpatient hospital, outpatient hospital, clinic, Federally Qualified Health
Center/Rural Health Clinic, nursing facility) can offer under Medicaid law and
regulation;
(3) The service must be furnished by an IHS/Tribal facility or by its contractual agent as part
of the facility’s services; and
(4) The IHS/Tribal facility must maintain responsibility for the provision of the service and
must bill the state Medicaid program directly for the service.
Last year, the Centers for Medicare & Medicaid Services (CMS) announced it was strongly
considering re-interpreting the statutory language to expand the services it considers “received
through” an IHS/Tribal facility and eligible for the 100 percent FMAP. Specifically, in October
2015, we posted on the CMS Medicaid.gov website a Request for Comment, in which we sought
comments on a proposal to re-interpret the statutory language providing 100 percent FMAP for
“services received through an IHS facility” by: (1) Modifying the scope of services eligible for
enhanced FMAP; (2) Expanding the meaning of contractual agent to be an enrolled Medicaid
provider that provides services that are identified in the state’s approved Medicaid plan and are
arranged for and overseen by the IHS/Tribal facility; and (3) Increasing the flexibility for billing
arrangements so that IHS/Tribal facilities or their contractual agents could bill Medicaid directly
3

Memorandum of Agreement (MOA) between IHS and HCFA (July 11, 1996); HCFA Memorandum to Associate
Regional Administrators (May, 1997).
4
North Dakota Dept. of Human Services, DAB No. 1854 (2002); South Dakota Dept. of Social Services, DAB No.
1847 (2002); Arizona Health Care Cost Containment System, DAB No. 1779 (2001); Alaska Department of Health
and Social Services, DAB No. 1919 (2004).
5
North Dakota ex. Rel. Olson v. Centers for Medicare & Medicaid Services, 403 F.3d 537 (8th Cir. 2005); Alaska
Department of Health & Social Services v. Centers for Medicare & Medicaid Services, 424 F. 3rd 931 (9th Cir.
2005); Arizona Health Care Cost Containment System v. McClellan, 508 F.3rd 1243 (9th Cir. 2007).

Page 3 - State Health Official and State Medicaid Director

for services. CMS received 182 comments from 91 commenters including Tribes, Tribal
organizations, Urban Indian Health Organizations, states, and other stakeholders. We have
reviewed and considered those comments in establishing this new policy interpretation.
Permitting a Wider Scope of Services
In this letter, we are re-interpreting the scope of services considered to be “received through” an
IHS/Tribal facility. Under our previous interpretation, in order to be “received through” an
IHS/Tribal facility, and therefore, qualify for 100 percent FMAP, the service had to be a “facility
service.” By that, we meant that it had to be within the scope of services that a Medicaid facility
of the same type (e.g., inpatient hospital, outpatient hospital, clinic, Federally Qualified Health
Center/Rural Health Clinic, nursing facility) can provide under Medicaid law and regulation.
Under our new interpretation, as described more fully below, the scope of services that can be
considered to be “received through” an IHS/Tribal facility for purposes of 100 percent FMAP
includes any services that the IHS/Tribal facility is authorized to provide according to IHS rules,
that are also covered under the approved Medicaid state plan, including long-term services and
supports (LTSS). Medicaid coverable benefit categories include all 1905(a), 1915(i), 1915(j),
1915(k), 1945, and 1915(c) services set forth in the state plan, as well as any other authority
established in the future as a state plan benefit.
This scope of service change also applies to transportation that is covered as a service under the
state Medicaid plan. Under regulations at 42 CFR 440.170(a), a state can elect to cover
transportation and other related travel expenses determined necessary to secure medical
examinations and treatment for a beneficiary. Related travel expenses include the cost of meals
and lodging en route to and from medical care, and while receiving medical care, as well as the
cost for an attendant to accompany the beneficiary, if necessary. Covered transportation services
can include both emergency medical transportation and non-emergency medical transportation.
Medicaid Beneficiary and IHS/Tribal Facility Participation is Voluntary
This new interpretation does not provide authority for states to require any AI/AN Medicaid
beneficiary to receive services through an IHS/Tribal facility. Nothing in this letter affects the
entitlement of AI/AN Medicaid beneficiaries to freedom of choice of provider under section
1902(a)(23) of the Social Security Act. State Medicaid agencies may not, directly or indirectly,
require AI/ANs who are eligible for Medicaid to receive covered services from IHS/Tribal
facilities for the purpose of qualifying the cost of their services for 100 percent FMAP.
Similarly, neither state Medicaid agencies nor IHS/Tribal facilities may require an AI/AN
Medicaid beneficiary to receive services from a non-IHS/Tribal provider to whom the facility
has referred the beneficiary for care. Nor can a state delay the provision of medical assistance by
requiring that beneficiaries initiate or continue a patient relationship with the IHS/Tribal facility.
Finally, federal Medicaid law does not require either IHS/Tribal facilities or non-IHS/Tribal
providers to enter into the written care coordination agreements described in this SHO.

Page 4 - State Health Official and State Medicaid Director

Request for Services In Accordance With a Written Care Coordination Agreement
In this letter, CMS also revises its interpretation to provide that a service may be considered
“received through” an IHS/Tribal facility when an IHS/Tribal facility practitioner requests the
service, for his or her patient, from a non-IHS/Tribal provider (outside of the IHS/Tribal facility),
who is also a Medicaid provider, in accordance with a care coordination agreement meeting the
criteria described below. The purpose of this revised policy interpretation is to enable
IHS/Tribal facilities to expand the scope of services they are able to offer to their AI/AN patients
while ensuring coordination of care in accordance with best medical practice standards.
A covered service will be considered to be “received through” an IHS/Tribal facility not only
when the service is furnished directly by the facility to a Medicaid-eligible AI/AN patient, but
also when the service is furnished by a non-IHS/Tribal provider at the request of an IHS/Tribal
facility practitioner on behalf of his or her patient and the patient remains in the Tribal facility
practitioner’s care in accordance with a written care coordination agreement meeting the
requirements described below. Under this policy, both the IHS/Tribal facility and the nonIHS/Tribal provider must be enrolled in the state’s Medicaid program as rendering providers.
Second, there must be an established relationship between the patient and a qualified practitioner
at an IHS/Tribal facility. Third, care must be provided pursuant to a written care coordination
agreement between the IHS/Tribal facility and the non-IHS/Tribal provider, under which the
IHS/Tribal facility practitioner remains responsible for overseeing his or her patient’s care and
the IHS/Tribal facility retains control of the patient’s medical record.
A non-IHS/Tribal provider from which an IHS/Tribal facility practitioner could request services
could include an Urban Indian Health Organization that participates in Medicaid, or any other
Medicaid-participating provider. Furthermore, the relationship between the IHS/Tribal facility
practitioner and the patient could be based on visits, including the initial visit, through telehealth
procedures that meet state and/or IHS standards for such procedures, if the IHS/Tribal facility
has that capacity 6.
A self-request by the beneficiary, or a request from a non-IHS/Tribal provider, does not suffice
for purposes of 100 percent FMAP; in such circumstances, the non-IHS/Tribal provider could
furnish the service and bill the state Medicaid program, but the state expenditure for the service
would not qualify for 100 percent FMAP. Similarly, the non-IHS/Tribal provider may refer the
facility patient to another non-IHS/Tribal provider; however, if the patient receives a covered
service from that other provider without a request from the IHS/Tribal facility practitioner, or the
IHS/Tribal facility practitioner does not remain responsible for the patient’s care, the state
expenditure for the service would not qualify for 100 percent FMAP.
At a minimum, care coordination will involve:
(1) The IHS/Tribal facility practitioner providing a request for specific services (by
electronic or other verifiable means) and relevant information about his or her patient to
the non-IHS/Tribal provider;

6

Or as specified in a demonstration project authorized under section 1637 of the Indian Health Care Improvement
Act.

Page 5 - State Health Official and State Medicaid Director

(2) The non-IHS/Tribal provider sending information about the care it provides to the
patient, including the results of any screening, diagnostic or treatment procedures, to the
IHS/Tribal facility practitioner;
(3) The IHS/Tribal facility practitioner continuing to assume responsibility for the patient’s
care by assessing the information and taking appropriate action, including, when
necessary, furnishing or requesting additional services; and
(4) The IHS/Tribal facility incorporating the patient’s information in the medical record
through the Health Information Exchange or other agreed-upon means.
Written care coordination agreements under this policy could take various forms, including but
not limited to a formal contract, a provider agreement, or a memorandum of understanding and,
to the extent it is consistent with IHS authority, would not be governed by federal procurement
rules. The IHS/Tribal facility may decide the form of the written agreement that is executed with
the non-IHS/Tribal provider.
Medicaid Billing and Payments to Non-IHS/Tribal Providers
For services provided to Medicaid-eligible AI/AN beneficiaries that are rendered by a nonIHS/Tribal provider in accordance with a written care coordination arrangement, there are
several options regarding how those services may be billed to Medicaid.
The first option is for the non-IHS/Tribal provider to bill the Medicaid agency directly. If the
non-IHS/Tribal provider bills the state Medicaid program directly, the provider would be
reimbursed at the rate authorized under the Medicaid state plan applicable to the provider type
and service rendered. To support the application of the 100 percent FMAP, the state should
ensure that claims include fields that document that the item or service was “received through”
an IHS/Tribal facility. When a non-IHS provider bills a state directly, the state’s payment rate
for a covered service furnished by a non-IHS/Tribal provider to an AI/AN Medicaid beneficiary
under a written care coordination agreement must be the same as the rate for that service
furnished by that provider to a non-AI/AN beneficiary or to an AI/AN beneficiary who selfrefers to the provider. Similarly, a state agency cannot establish one rate for services furnished
by the facility to AI/AN beneficiaries and another for the same services provided by that facility
to non-AI/AN Medicaid beneficiaries.
A second option is for the IHS or Tribal facility to handle all billing. In that case, the IHS/Tribal
facility would have to separately identify services provided by non-IHS/Tribal providers under
agreement that can be claimed as services of the IHS/Tribal facility (“IHS/Tribal facility
services”) from those that cannot. Inpatient services that are furnished by non-IHS providers
outside of IHS/Tribal facilities could never be claimed as IHS/Tribal facility services. For IHS,
other services provided by non-IHS providers outside of an IHS facility generally cannot be
claimed as IHS facility services. Tribal facilities generally may have more flexibility than IHS
and should consult with their state to determine the circumstances in which other services
provided by non-Tribal providers can be claimed as Tribal facility services. The circumstances
under which Tribal facilities may claim services as their own are the same as those that apply for
other similar facilities in the state (e.g., inpatient or outpatient hospitals, nursing facilities,
Federally Qualified Health Centers, etc.). Services that can properly be claimed as IHS/Tribal
facility services may be billed directly by the IHS/Tribal facility and are paid at the applicable
Medicaid state plan IHS/Tribal facility rate. For all other services provided by non-IHS/Tribal

Page 6 - State Health Official and State Medicaid Director

providers, IHS or the Tribe could bill for these services as an assigned claim by that provider and
the payment rate would be the state plan rate applicable to the furnishing provider and the
service, not the applicable Medicaid state plan IHS/Tribal facility rate. These services are still
eligible for the 100 percent FMAP, provided other requirements have been met.
The billing arrangement should be reflected in the written agreement between the IHS/Tribal
facility and the non-IHS/Tribal provider. Payment methodologies for facility services furnished
by both the IHS/Tribal facility and rate methodologies paid to non-IHS/Tribal providers must be
set forth in an approved state Medicaid plan. Payment rates can reflect the unique access
concerns in particular geographic areas, or with respect to certain types of providers. However,
rates may not vary based on the applicable FMAP. States should review existing state plans to
ensure compliance with the policy articulated in this letter.
Managed Care
The discussion above assumes that the Medicaid-eligible AI/AN has “received [services]
through” the IHS/Tribal facility on a fee-for-service basis. In some cases, however, Medicaideligible AI/ANs may be enrolled in a risk-based Medicaid managed care organization (MCO),
prepaid inpatient health plan (PIHP), or prepaid ambulatory health plan (PAHP), in which case
the state Medicaid agency is making monthly capitation payments on behalf of the AI/AN
enrollee to the MCO, PIHP, or PAHP. The state may claim 100 percent FMAP for the portion
of the capitation payment attributable to the cost of services “received through” an IHS/Tribal
facility if the following conditions are met:
(1) The service is furnished to an AI/AN Medicaid beneficiary who is enrolled in the
managed care plan;
(2) The service meets the same requirements to be considered “received through” an
IHS/Tribal facility as would apply in a fee-for-service delivery system and the managed
care plan maintains auditable documentation to demonstrate that those requirements are
met;
(3) The non-IHS/Tribal provider is a network provider of the enrollee’s managed care plan;
(4) The non-IHS/Tribal provider is paid by the managed care plan consistent with the
network provider’s contractual agreement with the managed care plan; and
(5) The state has complied with section 1932(h)(2)(C)(ii) of the Act consistent with CMS
guidance.
States would be permitted to claim the 100 percent FMAP for a portion of the capitation payment
for AI/ANs who are enrolled in managed care, even though the state itself has made no direct
payment for services “received through” an IHS/Tribal facility. The portion of the managed care
payment eligible to be claimed at 100 percent FMAP must be based on the cost of services
attributable to IHS/Tribal services or encounters received through an IHS/Tribal provider
meeting the requirements outlined in this section.
Compliance and Documentation
To ensure accountability for program expenditures, in states where IHS/Tribal facilities elect to
implement the policy described in this letter, the Medicaid agency will need to establish a
process for documenting claims for expenditures for items or services “received through” an

Page 7 - State Health Official and State Medicaid Director

IHS/Tribal facility. The documentation must be sufficient to establish that (1) the item or service
was furnished to an AI/AN patient of an IHS/Tribal facility practitioner pursuant to a request for
services from the practitioner; (2) the requested service was within the scope of a written care
coordination agreement under which the IHS/Tribal facility practitioner maintains responsibility
for the patient’s care; (3) the rate of payment is authorized under the state plan and is consistent
with the requirements set forth in this letter; and (4) there is no duplicate billing by both the
facility and the provider for the same service to the same beneficiary.
Applicability to Section 1115 Demonstrations
State expenditures for services covered under section 1115 demonstration authority are eligible
for 100 percent FMAP as long as all of the elements of being “received through” an IHS or
Tribal facility that are described in this SHO are present.
Relationship Between 100 Percent FMAP for Tribal Services and Other Federal Matching Rates
The 100 percent FMAP for services “received through” an IHS/Tribal facility is available for
services provided to AI/ANs as described in this SHO instead of the regular FMAP rate
described in section 1905(b) of the Act, the newly eligible FMAP rate described in section
1905(y) of the Act, the enhanced FMAP rate for breast and cervical cancer, or the enhanced rate
for Community First Choice services.
We intend to issue additional guidance materials after the release of this SHO. CMS is available
to work closely with each state to implement the policy established in this state health official
letter regarding receiving 100 percent FMAP for services “received through” an IHS/Tribal
facility. If you have any questions regarding this information, please contact
TribalAffairs@cms.hhs.gov or Kirsten Jensen, Director, Division of Benefits and Coverage, 410786-8146.
Sincerely,
/s/
Vikki Wachino
Director
cc:
National Association of Medicaid Directors
National Academy for State Health Policy
American Public Human Services Association
National Governors Association
Council of State Governments
Association of State and Territorial Health Officials

